Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Lisa                 Appeal from the 303rd District Court of
Mozley and William Mozley, and In the                 Dallas County, Texas (Tr. Ct. No. DF-14-
Interest of F.M., a child                             06301). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
No. 06-16-00004-CV                                    Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Lisa Mozley, pay all costs of this appeal.




                                                       RENDERED AUGUST 12, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk